DISMISS and Opinion Filed September 14, 2018




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00782-CV

                        2015 ACQUISITIONS 5, L.L.C., Appellant
                                        V.
                   DISSOLUTION COMMITTEE FOR THE BOARD OF
                   DALLAS COUNTY SCHOOLS TRUSTEES, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-04952

                             MEMORANDUM OPINION
                         Before Justices Francis, Fillmore, and Whitehill
                                  Opinion by Justice Whitehill
       Before the Court is appellant’s unopposed motion to dismiss the appeal. Appellant informs

the Court that the parties have settled their dispute. Accordingly, we grant the motion and dismiss

the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Bill Whitehill/
                                                  BILL WHITEHILL
                                                  JUSTICE

180782F.P05
                                       S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                       JUDGMENT

 2015 ACQUISITIONS 5, L.L.C., Appellant           On Appeal from the 134th Judicial District
                                                  Court, Dallas County, Texas
 No. 05-18-00782-CV       V.                      Trial Court Cause No. DC-18-04952.
                                                  Opinion delivered by Justice Whitehill.
 DISSOLUTION COMMITTEE FOR THE                    Justices Francis and Fillmore participating.
 BOARD OF DALLAS COUNTY
 SCHOOLS TRUSTEES, Appellee

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     Subject to any agreement between the parties, it is ORDERED that appellee
DISSOLUTION COMMITTEE FOR THE BOARD OF DALLAS COUNTY SCHOOLS
TRUSTEES recover its costs of this appeal from appellant 2015 ACQUISITIONS 5, L.L.C.


Judgment entered September 14, 2018.




                                            –2–